DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 August 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jr. in U.S. Patent No. 9,273,872 in view of Dong in  Korean Patent document No.  200179865 Y1.  Lee, Jr. discloses a portable heater comprising a fuel tank (element 70, see column 5, line 9), a burner assembly (element 80), a combustion chamber tube (element 50, see column 2, lines 59-61), and a fuel line (element 81, see column 2, line 14).  Lee, Jr. does not teach having a portion of the fuel line being heated by the combustion chamber tube. Dong teaches using a fuel line (element 15) that is wound around the circumference of a combustion chamber (element 26) as shown in figure 6 (see the paragraph discussing Utility Model Registration NO. 108331).  It would have been obvious to adapt Lee, Jr. in view of Dong to provide this to preheat by heat from the combustion chamber to the kerosene prior to its delivery to the combustion chamber.  Regarding claim 11, Lee Jr. teaches a portable kerosene heater with a fuel tank (element 70, see column 5, line 9) for storing kerosene (see column 2, line 11).  Lee, Jr. teach a heating assembly with a burner assembly (element 80) and a combustion chamber tube (element 50) and a fuel line (element 81) extending between the fuel tank and the burner assembly.  Lee, Jr. does not disclose a fuel line along an exterior side of the combustion chamber tube.   Dong teaches using a fuel line (element 15) along an exterior side of the  combustion chamber (element 26) as shown in figure 6.  It would have been obvious to adapt Lee, Jr. in view of Dong to provide this to preheat the fuel in the fuel line before it reaches the combustion chamber tube.
Claims 9,10,18,19 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jr. in U.S. Patent No. 9,273,872 in view of Dong in South Korean Patent document No.  200179865 Y1 as applied to claims 1 and 11 and further in view of Taper et al. in U.S. Patent No. 2,248,395.  Taper et al. teach an electric heating element (element 28) for a fuel in a chamber (tank) provided with insulation (element 27, see column 2, line 60 to line 65).  It would have been obvious to adapt Lee, Jr. in view of Dong and Taper et al. to provide this to heat the fuel in the tank to prevent the fuel from solidifying.  
Claims 20,21,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jr. in U.S. Patent No. 9,273,872 in view of Vogelzang in U.S. Patent No. 5,941,232 and  Taper et al. in U.S. Patent No. 2,248,395.  Lee, Jr. teach a portable heater with a fuel tank for storing a liquid fuel (kerosene), a burner assembly (element 80) and a fuel line (element 15).  Lee, Jr. does not disclose a fuel intake tube within the interior of the tank or a preheater located within the fuel tank interior volume, including a heating element proximate the inlet end of the fuel intake tube.  Vogelzang teach a fuel intake tube (element 35, see figure 6) that is indirectly attached to a fuel line (element 34).  Taper et al. teach a electric heating element (element 28, meeting claim 22) (generally orthogonal to the exit of the fuel, regarding claim 21, regarding claim 23 generally parallel to a bottom surface of the ) for a fuel in a chamber (tank) provided with insulation (element 27, see column 2, line 60 to line 65), that is considered to be “proximate” or near the fuel intake.  It would have been obvious to adapt Lee, Jr. in view of Vogelzant and Taper et al. to provide this to send liquid fuel to the burner.
Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jr. in U.S. Patent No. 9,273,872 in view of Vogelzang in U.S. Patent No. 5,941,232 and  Taper et al. in U.S. Patent No. 2,248,395 as applied to claim 20 and further in view of Lanser in U.S. Patent No. 1,766,133 and Official notice.  Lanser teaches a thermostat (element 4, considered a temperature sensor) inside a tank to heat the liquid fuel when the fuel is below a temperature.It is considered that the thermostat is in a fuel tank of limited size and therefore proximate a fuel intake tube.  Official notice is taken that it is well known to use a controller connected to a thermostat to adjust the desired temperature such as 32 degrees Fahrenheit, the freezing temperature of water.  It would have been obvious to adapt Lee, Jr. in view of Vogelzang, Taper et al., Lanser and Official notice to provide this to adjust the amount of heating of the fuel.
Allowable Subject Matter
Claims 5-8,13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



          /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761